Exhibit 16.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com August 16, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated August 8, 2011 of Titan Iron Ore Corp. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate toour Firm. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
